DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending in this office action.
Claims 1, 2, 9, 12, 13, 24, 29 and 30 have been amended.

Allowable Subject Matter
Claims 3-5, 7, 9-11, 14-19, 21, 22 and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the amendment filed 9/23/2022 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al (US 2017/0126449 A1) in view of Ishikawa et al (US 2010/0003920 A1) (hereinafter Ishikawa920) in further view of Ng et al (US 2017/0187560 A1).

1Regarding claim 1, Yun teaches a method for wireless communication at a user equipment (UE), comprising: 
2determining a configuration for frequency multiplexing peak suppression information, the configuration indicating a pattern of resource elements for the peak suppression information (Yun: Figs. 2, 5, 6, 8, 12; [0153]-[0162], determining a pattern of the reserved tones/peak suppression information)3; 
4receiving, based at least in part on the determined 5configuration, the peak suppression information frequency multiplexed with a data signal in a 6first slot (Yun: Figs. 2, 5, 6, 8, 12; [0153]-[0162], transmitting the frames with the reserved toned inserted/multiplexed), 
Yun does not explicitly disclose 7reconstructing a downlink data message based at least in part on the received data 8signal and the received peak suppression information; and 9decoding the reconstructed downlink data message.  
Ishikawa920 teaches 7reconstructing a downlink data message based at least in part on the received data 8signal and the received peak suppression information; and 9decoding the reconstructed downlink data message (Ishikawa920: Fig. 1: Receiver; [0004], [0006], receiver uses the peak suppression information to restore/reconstruct the peak-suppressed signal).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yun by 7reconstructing a downlink data message based at least in part on the received data 8signal and the received peak suppression information; and 9decoding the reconstructed downlink data message as disclosed by Ishikawa920 to provide a system for peak suppression and restoration (Ishikawa920: Abstract).
Ishikawa in view of ishikawa920 does not explicitly disclose a user equipment receiving the configuration via downlink shared channel signal.
Ng teaches a user equipment receiving downlink shared channel signal for peak detection and suppression (Ng: [0081]-[0082]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yun in view of Ishikawa920 by 7 receiving downlink shared channel signal for peak detection and suppression as disclosed by Ng to provide a system for peak reduction (Ng: Abstract).

1Regarding claim 29, Yun teaches an apparatus for wireless communication at a user equipment (UE), 2comprising: 3a processor, 4memory coupled with the processor; and 5instructions stored in the memory and executable by the processor to cause the 6apparatus to: 
7determine a configuration for frequency multiplexing peak suppression 8information the configuration indicating a pattern of resource elements for the peak suppression information (Yun: Figs. 2, 5, 6, 8, 12; [0153]-[0162], determining a pattern of the reserved tones/peak suppression information)3;
9receive based at least in part on the 10determined configuration, the peak suppression information frequency multiplexed 11with a data signal in a first slot (Yun: Figs. 2, 5, 6, 8, 12; [0153]-[0162], transmitting the frames with the reserved toned inserted/multiplexed).
Yun does not explicitly disclose 7reconstructing a downlink data message based at least in part on the received data 8signal and the received peak suppression information; and 9decoding the reconstructed downlink data message.  
Ishikawa920 teaches 7reconstructing a downlink data message based at least in part on the received data 8signal and the received peak suppression information; and 9decoding the reconstructed downlink data message (Ishikawa920: Fig. 1: Receiver; [0004], [0006], receiver uses the peak suppression information to restore/reconstruct the peak-suppressed signal).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yun by 7reconstructing a downlink data message based at least in part on the received data 8signal and the received peak suppression information; and 9decoding the reconstructed downlink data message as disclosed by Ishikawa920 to provide a system for peak suppression and restoration (Ishikawa920: Abstract).
Ishikawa in view of ishikawa920 does not explicitly disclose a user equipment receiving downlink shared channel signal.
Ng teaches a user equipment receiving downlink shared channel signal for peak detection and suppression (Ng: [0081]-[0082]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yun in view of Ishikawa920 by 7 receiving downlink shared channel signal for peak detection and suppression as disclosed by Ng to provide a system for peak reduction (Ng: Abstract).

1Regarding claim 6, Yun in view of Ishikawa920 teaches wherein determining the configuration comprises 2determining that a same modulation and coding scheme is used for the peak suppression 3information and the data signal (Ishikawa920: Figs. 1-3, [0027]-[0028], same modulation for input signal and peak suppressing information) or determining that a first modulation and coding scheme is 4used for the peak suppression information and a second modulation and coding scheme is 5used for the data signal, the first modulation and coding scheme different than the second 6modulation and coding scheme..  


1Regarding claim 8, Yun in view of Ishikawa920 and Ng teaches wherein the peak suppression information of a symbol 2duration is repeated across at least a subset of one or more layers of all layers of a multiple-i3nput multiple-output layer configuration (Ng: Fig. 8; [0051]).  
  
Claims 12, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al (US 2017/0126449 A1) in view of Ng et al (US 2017/0187560 A1).

1Regarding claim 12, Yun teaches a method for wireless communication at a base station, comprising: 
2determining a configuration for multiplexing peak suppression information (Yun: Figs. 2, 5, 6, 8, 12; [0153]-[0162], determining a pattern of the reserved tones/peak suppression information)3;
4deconstructing a downlink data message into a data signal and the peak suppression 5information; 6frequency multiplexing the data signal with the peak suppression information based at 7least in part on the determined configuration; and 8transmitting, according to the determined 9configuration, the peak suppression information frequency multiplexed with the data signal in 10a first slot (Yun: Figs. 2, 5, 6, 8, 11-13; [0153]-[0162])3.
Yun does not explicitly disclose a user equipment receiving downlink shared channel signal.
Ng teaches a base station transmitting downlink shared channel signal for peak detection and suppression (Ng: [0081]-[0082]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yun by transmitting7transmitting downlink shared channel signal for peak detection and suppression as disclosed by Ng to provide a system for peak reduction (Ng: Abstract).

1Regarding claim 30, Ishikawa teaches an apparatus for wireless communication at a base station, comprising: 2a processor, 3memory coupled with the processor; and 4instructions stored in the memory and executable by the processor to cause the 5apparatus to: 
6determine a configuration for multiplexing peak suppression information Figs. 2, 5, 6, 8, 12; [0153]-[0162], determining a pattern of the reserved tones/peak suppression information)3; 
8deconstruct a downlink data message into a data signal and the peak 9suppression information; 10frequency multiplexing the data signal with the peak suppression information 11based at least in part on the determined configuration; and 12transmit, according to the determined 13configuration, the peak suppression information frequency multiplexed with the data signal in a first slot (Yun: Figs. 2, 5, 6, 8, 11-13; [0153]-[0162])3.
Yun does not explicitly disclose a user equipment receiving downlink shared channel signal.
Ng teaches a base station transmitting downlink shared channel signal for peak detection and suppression (Ng: [0081]-[0082]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yun by transmitting7transmitting downlink shared channel signal for peak detection and suppression as disclosed by Ng to provide a system for peak reduction (Ng: Abstract).
  
1Regarding claim 23, Yun in view of  Ng teaches wherein the peak suppression information of a 2symbol duration is repeated across at least a subset of all layers of a multiple-input multiple- 3output layer configuration (Ng: Fig. 8; [0051]).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al (US 2017/0126449 A1) in view of Ng et al (US 2017/0187560 A1) in further view of Ishikawa et al (US 2010/0003920 A1) (hereinafter Ishikawa920).

1Regarding claim 20, Yun in view of Ng does not teach but Ishikawa920 teaches wherein determining the configuration comprises 2determining that a same modulation and coding scheme is used for the peak suppression 3information and the data signal (Ishikawa920: Figs. 1-3, [0027]-[0028], same modulation for input signal and peak suppressing information). 
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yun in view of Ng wherein determining the configuration comprises 2determining that a same modulation and coding scheme is used for the peak suppression 3information and the data signal as disclosed by Ishikawa920 to provide a system for peak suppression and restoration (Ishikawa920: Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478